Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 3, 9-11 are objected to because of the following informalities:  
In claim 1, line 16, it appears Applicant intended “an artificial intelligence” to read --the artificial intelligence--
In claim 3, line 2, it appears Applicant intended “a decreasing performance” to read --the decreasing performance--
In claim 9, line 2, it appears Applicant intended “configured detect” to read --configured to detect--
In claim 9, line 3, it appears Applicant intended “of at least one sensor” to read --of the at least one sensor--
In claim 9, line 14, it appears Applicant intended “by a control unit” to read --by the control unit--
In claim 9, line 18, it appears Applicant intended “an artificial intelligence” to read --the artificial intelligence--
In claim 10, line 1, it appears Applicant intended “at least one memory” to read --at least one non-transitory memory--
In claim 10, line 3, it appears Applicant intended “in a vehicle” to read --in the at least one vehicle--
In claim 10, line 18, it appears Applicant intended “an artificial intelligence” to read --the
In claim 11, line 15, it appears Applicant intended “a control unit” to read --the control unit--
In claim 11, line 19, it appears Applicant intended “an artificial intelligence” to read --the artificial intelligence--
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 1 and 9-11 each include preambles asserting “a method for detecting a decreasing performance of at least one sensor”, or similar, but each of said claims fail to move beyond 
Further, claim 5 recites “wherein the setpoint trajectory is calculated in the vehicle by at least one control unit or outside the vehicle by a server unit”, which is indefinite. It is unclear if the “at least one control unit” is the same “control unit” recited in claim 1, from which claim 5 depends, rendering the scope of the claims indefinite. 
Claim 1 recites the limitation "the actual trajectory" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1 recites the limitation "the simulated trajectory" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 5 recites the limitation "the vehicle-external setpoint trajectory" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sensor data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the control" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the actual trajectory" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the simulated trajectory" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the server" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the actual trajectory" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the simulated trajectory" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the control unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the actual trajectory" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the simulated trajectory" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669